

EXHIBIT 10.1
Third Amendment to the Agreement of
Limited Partnership
of
Carter/Validus Operating Partnership, LP
The Partnership Agreement (defined below) is hereby further amended as of this
October 3, 2019 (the “Effective Date”) by this Third Amendment (this “Third
Amendment”) by and between (i) Carter Validus Mission Critical REIT, Inc. (the
“General Partner”), a Maryland corporation holding both general partner and
limited partner interests in the Partnership (defined below), and (ii)
Carter/Validus Advisors, LLC, a Delaware limited liability company (the “Special
Limited Partner”).
Recitals
WHEREAS, the parties hereto have entered into that Agreement of Limited
Partnership Agreement (the “Original Partnership Agreement”) of Carter/Validus
Operating Partnership, LP, a Delaware limited partnership (the “Partnership”),
dated December 29, 2009, as amended by (i) that First Amendment thereto, dated
September 21, 2018, and (ii) that Second Amendment thereto (the “Second
Amendment”), dated April 11, 2019 (the Original Partnership Agreement, as
amended through the Second Amendment, the “Partnership Agreement”; and, the
Original Partnership Agreement, as amended only through the First Amendment, the
“Previous Partnership Agreement”);
WHEREAS, the Second Amendment provides its effective date as of the date of the
consummation of the merger between the General Partner and Lightning Merger Sub,
LLC, a Delaware limited liability company (the “Merger Date”); and
WHEREAS, the parties hereto desire to further amend the Partnership Agreement to
rescind, prior to the Merger Date, the Second Amendment and all amendments and
other provisions provided thereunder with respect to the Partnership Agreement,
pursuant to this Third Amendment which shall become effective as of the
Effective Date.


1



--------------------------------------------------------------------------------




Amendment
NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree to
the following which shall become effective as of the Effective Date:
1.
Rescission of the Second Amendment. The Second Amendment is hereby rescinded and
shall take no effect on the Merger Date or any other time. For avoidance of
doubt, the Partnership Agreement shall, in its entirety, as of and since the
Effective Date, including through and after the Merger Date, remain in the form
of the Previous Partnership Agreement.
 
 
2.
Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.
 
 
3.
Continuation of Partnership Agreement. The Partnership Agreement and this Third
Amendment shall be read together and shall have the same force and effect as if
the provisions of the Partnership Agreement and this Third Amendment were
contained in one document. Any provisions of the Partnership Agreement not
amended by this Third Amendment shall remain in full force and effect as
provided in the Partnership Agreement immediately prior to the Effective Date.
In the event of a conflict between the provisions of this Third Amendment and
the Partnership Agreement, the provisions of this Third Amendment shall control.

 
 
[Signature Page Follows]




2



--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this Third Amendment as of
the Effective Date.
 
 
 
 
GENERAL PARTNER:
 
CARTER VALIDUS MISSION CRITICAL
REIT, INC., a Maryland corporation
 
 
By: /s/ Kay C. Neely
Kay C. Neely
Chief Financial Officer
 
 
Acknowledged:
 
SPECIAL LIMITED PARTNER:
 
CARTER/VALIDUS ADVISORS, LLC, a Delaware limited liability company
 
 
By: /s/ Michael A. Seton
Michael A. Seton
Chief Executive Officer and President
 
 
 
 
 

[Signature Page to Third Amendment to the Agreement of Limited Partnership
of Carter/Validus Operating Partnership, LP]




[Signature Page to Third Amendment to the Agreement of Limited Partnership of
Carter/Validus Operating Partnership, LP]

